     Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 1 of 25. PageID #: 95




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


     Cristhian Jared Solis-Martinez,               Case No. 1:20cv1175

                                Petitioner,
                 -vs-                              JUDGE PAMELA A. BARKER



                                                   MEMORANDUM OPINION & ORDER
 Rebecca Adducci, et al.,

                                Respondents


         This matter is before the Court upon the Petition of Cristhian Jared Solis-Martinez for Writ

of Habeas Corpus under 28 U.S.C. § 2241 and Complaint for Injunctive and Declaratory Relief.

(Doc. No. 1.) Respondents Rebecca Adducci, Matthew Albence, Chad Wolf, William Barr and the

United States Immigration and Customs Enforcement Agency (“ICE”) filed an Answer/Return of

Writ on June 24, 2020, to which Petitioner Solis-Martinez responded on July 3, 2020. (Doc. Nos. 4,

8.) For the following reasons, Solis-Martinez’s Petition is DISMISSED and his request for injunctive

relief is DENIED.

I.       Background

         Petitioner Cristhian Jared Solis-Martinez (“Petitioner” or “Solis-Martinez”) is an immigration

detainee in the custody of the United States Immigration and Customs Enforcement Agency (“ICE”)

pursuant to 8 U.S.C. § 1236(a), pending Immigration Court proceedings. (Declaration of George J.

Roberts, III (Doc. No. 4-1) at ¶ 3.) He is currently being held at the Geauga County Jail in Chardon,

Ohio. (Id.)
  Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 2 of 25. PageID #: 96




        Solis-Martinez is a native and citizen of Honduras. (Id. at ¶ 4.) He was born in April 1999

and is currently 21 years old. (Id.) On December 23, 2016 (when he was 17 years old), Solis-

Martinez was apprehended by the United States Border Patrol in the Rio Grande Valley, Texas, after

entering this country without being admitted or paroled after inspection by an immigration officer.

(Id.) Because he was an unaccompanied minor, Solis-Martinez was issued a Notice to Appear

(“NTA”) 1 Form I-862 and turned over to the Office of Refugee Resettlement for care and custody.

(Id.)

        In January 2017, Solis-Martinez was released into the custody of his mother, who was residing

in Cleveland, Ohio. (Id. at ¶ 5.) According to George J. Roberts III (who is a Deportation Officer

with the Cleveland Sub-Office of Enforcement and Removal Operations (“ERO”), ICE), Solis-

Martinez “repeatedly failed to comply with Voice ID programs with ICE” while he was in his

mother’s custody. (Id. at ¶ 6.) As a result, on April 16, 2019, Solis-Martinez was placed on an

electronic monitoring (“GPS”) tether as part of ICE’s Alternatives to Detention Program. (Id.)

        On February 19, 2020, Solis-Martinez was taken into ICE custody for failing to comply with

his electronic monitoring requirements. (Id. at ¶ 11.) Specifically, Mr. Roberts avers that Solis-

Martinez failed to charge his GPS bracelet for six days, despite the fact that he had been “previously

advised multiple times by ERO officers to keep his bracelet charged.” (Id.) Based on a recently

conducted psychological assessment, Solis-Martinez asserts that his alleged non-compliance with

ICE’s program requirements is due to the fact that he has significant cognitive deficits and “the IQ of

a 7-year old.” (Doc. No. 8 at p. 1; Doc. No. 8-1.)




1
  The NTA charged Solis-Martinez as inadmissible pursuant to 8 U.S.C. § 1182(a)(6)(A)(1), based on his entry into the
United States without inspection. (Doc. No. 4-1 at ¶ 4.)
                                                         2
    Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 3 of 25. PageID #: 97




         When Solis-Martinez was taken into ICE custody on February 19, 2020, an initial medical

intake assessment was performed by medical staff at the Geauga County Jail. (Doc. No. 4-1 at ¶ 15.)

According to Mr. Roberts, at that time, Solis-Martinez advised medical staff that he did not take any

medications or have any heart or respiratory problems. (Id.) Mr. Roberts further avers that a chest

x-ray of Solis-Martinez revealed that his lungs were clear. (Id.)

         On May 1, 2020, Solis-Martinez appeared with counsel for a hearing before an Immigration

Judge. 2 (Doc. No. 4-1 at ¶ 12.) At this hearing, the Immigration Judge considered and denied Solis-

Martinez’s request for bond, finding him to be a flight risk that no amount of bond could mitigate.

(Id.) According to Respondents, the basis for the Immigration Judge’s decision to deny bond was

Solis-Martinez’s failure to comply with alternate supervision in the past. (Id.) Solis-Martinez

subsequently filed a motion for bond reconsideration, which was denied. 3 (Id. at ¶ 13.)

         Shortly thereafter, Solis-Martinez requested and was seen by medical staff at the Geauga

County Jail with complaints of leg pain. (Id. at ¶ 16.) Specifically, Mr. Roberts avers as follows:

         16. On May 13, 2020, Solis-Martinez submitted a request to be seen by medical staff
         at the Geauga County Jail. On May 14, 2020, his request was honored. At the
         appointment, Solis-Martinez complained of pain in his bones in his legs. He expressed
         that the cold causes pain in his body. He claimed this has been ongoing since he was
         a child, especially when he is cold. He reported that he was fine in detention until he
         started to feel cold the last couple of weeks. The medical staff encouraged that he take
         Tylenol, avoid physical activity, and purchase an extra blanket from the commissary.
         Solis-Martinez also reported that he feels dizziness when he jumps up and has recently


2
 Neither party provides this Court with the docket sheet or any of the filings in Solis-Martinez’s immigration proceedings.
In his Declaration, Mr. Roberts avers that Solis-Martinez had several immigration court appearances after he was
apprehended in December 2016, including proceedings on June 21, 2017, January 10, 2018, October 2, 2018 and August
7, 2019. (Doc. No. 4-1 at ¶¶ 7-10.) In addition, as noted above, Roberts avers that Solis-Martinez had a bond hearing on
May 1, 2020. As Solis-Martinez does not raise any objection, the Court relies on Mr. Roberts’ Declaration when setting
forth facts relating to Solis-Martinez’s immigration proceedings.
3
  Respondents state that Solis-Martinez’s individual merits hearing before the Immigration Judge has been continued
several times, from May 27, 2020 to June 4, 2020, June 10, 2020 and June 17, 2020. (Id. at ¶ 14.) As of June 22, 2020,
Solis-Martinez’s case remained pending before the Immigration Court. (Id.)
                                                            3
  Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 4 of 25. PageID #: 98




        experienced headaches. The medical staff also advised him to drink more water on a
        daily basis and to request a follow-up medical appointment if Tylenol and increasing
        water intake does not help him to feel better.

(Id.)

        Meanwhile, beginning in February and March 2020, the United States began to feel the effects

of the novel coronavirus or COVID-19. As the Sixth Circuit recently explained, “[t]he COVID-19

virus is highly infectious and can be transmitted easily from person to person.” Wilson v. Williams,

961 F.3d 829, 833 (6th Cir. 2020). COVID-19 fatality rates increase with age and underlying health

conditions such as cardiovascular disease, respiratory disease, diabetes, and immune compromise.

Id. If contracted, COVID-19 can cause severe complications or death. Id. “Because there is no

current vaccine, the Centers for Disease Control and Prevention (‘CDC’) recommends preventative

measures to decrease transmission such as physical distancing, mask wearing, and increasing focus

on personal hygiene such as additional hand washing.” Id.

        On May 28, 2020, Solis-Martinez filed the instant “Petition for Writ of Habeas Corpus under

28 U.S.C. § 2241 and Complaint for Injunctive and Declaratory Relief,” in which he sought

immediate release due to the increased risks of severe illness associated with COVID-19. (Doc. No.

1.) Respondents filed their Answer/Return of Writ on June 24, 2020, to which Solis-Martinez

responded on July 3, 2020. (Doc. Nos. 4, 8.)

II.     Analysis

        In his Petition, Solis-Martinez asserts that his continued detention at the Geauga County Jail

violates his constitutional rights. (Doc. No. 1.) He argues he “may have a medical condition that

makes him particularly vulnerable to grave illness or death if infected by COVID-19, and he faces an

acute risk of contracting the virus unless he is released immediately.” (Id. at p.2.) Solis-Martinez


                                                  4
  Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 5 of 25. PageID #: 99




maintains that conditions at the Geauga County Jail pose a heightened risk for the spread of COVID-

19 because it is an “enclosed group environment where people live, sleep, and eat in close proximity.”

(Id. at p. 12.) Specifically, Solis-Martinez asserts that (1) he and other detainees sleep in pods of up

to 60 people; (2) most sleeping areas house two people and contain just enough space for two beds,

one sink, one small desk, and two lockers; (3) beds are only two or three feet apart from each other;

(4) detainees are “rarely, if ever, more than six feet from other people;” (5) detainees are forced to

eat their meals communally, multiple times per day; (6) detainees are forced to clean without the

necessary cleaning chemicals; and (7) staff does not sanitize the chairs or tables before meals. (Id. at

pp. 12-13.)

        Given these conditions, Solis-Martinez asserts that “there are no circumstances under which

Defendants can continue to detain [him] and also ensure his safety.” (Id. at p. 13.) In his sole ground

for relief, he argues that his continued detention violates the Fifth Amendment because “the

conditions of his confinement are not ‘reasonably related to a legitimate governmental objective;’

instead they are ‘arbitrary or purposeless.’” (Id. at p. 17.) He requests that the Court issue a writ of

habeas corpus and order his immediate release or, in the alternative, issue injunctive relief ordering

Respondents to immediately release him, with appropriate precautionary public health measures. (Id.

at p. 21.)

        Respondents argue that Solis-Martinez is not entitled to release because he cannot establish

“that ICE has allowed dangerous conditions, nor shown that any ICE officials did so with deliberate

indifference.” (Doc. No. 4 at p.10.) Specifically, Respondents assert that the Geauga County Jail

“has taken extraordinary measures to prevent the spread of the virus into the facility,” including (1)

screening each detainee upon admission for fever and respiratory illness; (2) asking each detainee


                                                   5
    Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 6 of 25. PageID #: 100




upon admission whether he has had close contact with a person infected with COVID-19 within the

past 14 days; (3) keeping all new detainees separate from the general population for 14 days; (4)

increasing sanitation and stressing the importance of cleaning and handwashing; (5) providing gloves,

hand sanitizer, soap and disinfectants; (6) screening all staff, contractors, volunteers and vendors for

symptoms before entering the facility; and (7) restricting social visits and cancelling all programs and

tours. (Id. at p. 6.) As a result of these efforts, Respondents assert that “as of 1:30 p.m. on June 23,

2020, there are zero suspected or confirmed COVID-19 cases at the Geauga County Jail.” (Id. at p.

7.) Arguing that Solis-Martinez’s claim should be evaluated under the Eighth Amendment deliberate

indifference standard, Respondents argue that injunctive relief must be denied because he “cannot

show that ICE has been deliberately indifferent to his medical needs and cannot state a constitutional

claim.” 4 (Id. at p. 15.)

         In his Reply, Solis-Martinez argues that “his detention is tantamount to a death sentence,

which is inexplicable as he is not a criminal and has never been convicted of a crime.” (Doc. No. 8

at p. 3.) He maintains that he is not a flight risk, asserting “his limited capacity hindered him in the

understanding of check-in requirements and technical operation of the GPS monitor he was

responsible for.” (Id.) Solis-Martinez argues it is against the interests of fairness and justice to allow

him to remain in detention, particularly in light of the fact that he “has no criminal record, he has



4
  In their Answer/Return of Writ, Respondents apply the deliberate indifference test as if this matter was before the Court
upon a Motion for Preliminary Injunction; i.e., in the context of an evaluation of the “likelihood of success on the merits.”
Respondents then discuss and apply the other preliminary injunction factors of irreparable harm, substantial harm to
others, and public interest. Solis-Martinez does not address any of the preliminary injunction factors, either in his Petition
or his Reply Brief. For the following reasons, the Court finds that application of the preliminary injunction factors is not
appropriate in the instant case. Unlike other cases in which immigration detainees have sought release due to COVID-
19, Solis-Martinez did not file either an Application for TRO or a Motion for Preliminary Injunction. Rather, he filed a
Petition and Complaint for Injunctive Relief, which does not contain a request for a preliminary injunction. Respondents
filed an Answer/Return of Writ, and Solis-Martinez then filed his Reply. Thus, in the instant case, the Court views the
Petition as being ripe for resolution and will address it as such.
                                                              6
 Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 7 of 25. PageID #: 101




pending forms of immigration relief, and [he] is expecting his first child with his wife who is due in

August.” (Id.)

        Prior to reaching the merits of the parties’ arguments, the Court must first determine the legal

standard that governs Solis-Martinez’s Fifth Amendment claim. Solis-Martinez argues that the Fifth

Amendment’s unconstitutional “punishment” standard applies. (Doc. No. 1 at 16-17.) Respondents,

on the other hand, argue that the Eighth Amendment’s more stringent deliberate indifference standard

(imported into the Fifth Amendment via the Due Process Clause) applies. (Doc. No. 4 at 9.)

        Under the Due Process Clause of the Fifth Amendment, the government cannot punish a

detainee “prior to an adjudication of guilt.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). See also J.H.

Williamson Cty, 951 F.3d 709, 717 (6th Cir. 2020). In Bell, the Supreme Court held that a pretrial

detainee can demonstrate that he was subjected to unconstitutional punishment by showing that a

restriction or condition is not rationally related to a legitimate government objective or is excessive

in relation to that purpose. 5 Id. See also Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015); J.H.,

951 F.3d at 717. The protections afforded by the Fifth Amendment apply to immigration detainees.

See Zadvydas v. Davis, 533 U.S. 678, 693 (2001) (“[O]nce an alien enters the country, the legal

circumstance changes, for the Due Process Clause applies to all ‘persons’ within the United States,

including aliens, whether their presence here is lawful, unlawful, temporary, or permanent.”) See also

Posadas-Mejia v. Adducci, 2020 WL 3469242 at * 4 (S.D. Ohio June 25, 2020).

        Several district courts within this Circuit have applied the Fifth Amendment’s “unlawful

punishment” standard to § 2241 petitions filed by immigration detainees seeking immediate release



5
  A pretrial detainee can also meet this standard by showing “an expressed intent to punish on the part of the detention
facility officials.” J.H., 951 F.3d at 717. Here, Solis-Martinez does not argue that Respondents expressed an intent to
punish him and, thus, the Court does not consider this issue.
                                                           7
 Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 8 of 25. PageID #: 102




from detention due to the risks associated with COVID-19. See, e.g, Posadas-Mejia, 2020 WL

3469242 at * 4; Marqus v. Adducci, 2020 WL 2525943 at * 4 (S.D. Ohio May 18, 2020); Prieto

Refunjol v. Adducci, ---- F.Supp.3d ----, 2020 WL 2487119 at * 15 (S.D. Ohio May 14, 2019).

       Other courts in this Circuit, however, have applied the Eighth Amendment’s “deliberate

indifference” framework. This framework includes both an objective and a subjective prong. Wilson

v. Williams, 961 F.3d 829, 839 (6th Cir. 2020). The objective prong requires an inmate to “show that

he is incarcerated under conditions posing a substantial risk of serious harm.” Farmer v. Brennan,

511 U.S. 825, 833 (1994) (citing Helling v. McKinney, 509 U.S. 25, 35 (1993)). See also Cameron

v. Bouchard, 2020 WL 3867393 at * 4 (6th Cir. July 9, 2020). The subjective prong requires the

inmate to “show that the official being sued subjectively perceived facts from which to infer

substantial risk to the prisoner, that he did in fact draw the inference, and then disregarded that risk.”

Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001) (citing Farmer, 511 U.S. at 837). The

official must have a subjective “state of mind more blameworthy than negligence,” akin to criminal

recklessness. Farmer, 511 U.S. at 835, 839–40. See also Cameron, 2020 WL 3867393 at * 4. Several

district courts within this Circuit have applied the deliberate indifference framework in this context,

finding that “while the Fifth Amendment provides the basis for a civil detainee’s due process claim .

. . , ‘claims relating to health concerns by detainees are analyzed using an Eighth-Amendment,

deliberate-indifference framework.’” See, e.g., Hango v. Adducci, 2020 WL 3271061 at * 5 (N.D.

Ohio June 17, 2020) (quoting Toma v. Adducci, 2020 WL 2832255 at * 4 (E.D. Mich. May 31, 2020)).

See also Malam v. Adducci, --- F.Supp.3d ----, 2020 WL 1672662 at * 10-11 (E.D. Mich. April 6,

2020); Albino-Martinez v. Adducci, ---- F.Supp.3d ---, 2020 WL 1872362 at * 2-3 (E.D. Mich. April

14, 2020).


                                                    8
    Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 9 of 25. PageID #: 103




         A recent Sixth Circuit decision sheds some light on this issue. On July 9, 2020 (after the

parties had submitted their briefing in the instant case), the Sixth Circuit evaluated the claims of

pretrial detainees seeking release from detention due to COVID-19 under the Eighth Amendment’s

deliberate indifference framework. In Cameron v. Bouchard, 2020 WL 3867393 (6th Cir. July 9,

2020), a group of five pretrial detainees and convicted prisoners housed in the Oakland County,

Michigan jail filed a complaint under 42 U.S.C. § 1983 as well as a § 2241 Petition, on behalf of

themselves and others housed there. Id. at *1. They claimed, among other things, that defendants’

deliberate indifference to the substantial risk of harm posed by COVID-19 at the Jail violated their

rights under the Eighth and Fourteenth 6 Amendments. Id. The district court granted a preliminary

injunction, which the Sixth Circuit stayed. Id. at *1, 3.

         On appeal, the Sixth Circuit vacated the district court’s decision granting a preliminary

injunction. The court first considered the analytical framework for plaintiffs’ claims:

         The Supreme Court has long recognized that the government has a constitutional
         obligation to “provide humane conditions of confinement.” Farmer v. Brennan, 511
         U.S. 825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (citations omitted). As part
         of this duty, officials must “take reasonable measures to guarantee the safety of the
         inmates.” Id. (quoting Hudson v. Palmer, 468 U.S. 517, 526–527, 104 S.Ct. 3194, 82
         L.Ed.2d 393 (1984)). For prisoners incarcerated following a conviction, the
         government’s obligation arises out of the Eighth Amendment’s prohibition on cruel
         and unusual punishment. See Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568
         (6th Cir. 2013). For pretrial detainees, the obligation arises out of the Due Process
         Clause of the Fifth or Fourteenth Amendment. See id.




6
  The Due Process Clauses of the Fifth and Fourteenth Amendments prevent the federal and state governments from
depriving “any person of life, liberty, or property without due process of law.” U.S. Const. amend. XIV, § 1. The Fifth
Amendment due process guarantee applies to the federal government, while the Fourteenth Amendment applies to state
governments. See Palmer v. Schuette, 768 Fed. Appx 422, 426–27 (6th Cir. 2019) (citing Scott v. Clay Cty., 205 F.3d
867, 873 n.8 (6th Cir. 2000)) (“While the Fifth Amendment undeniably contains a due process guarantee, it applies to
federal, not state, officials and thus the district court limited its analysis to plaintiff’s claim to the due process protections
of the Fourteenth Amendment.”).
                                                                9
 Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 10 of 25. PageID #: 104




Id. at *4. The court then explained that “[c]onditions-of-confinement claims are assessed under the

‘deliberate indifference’ framework,” and proceeded to evaluate all of the plaintiffs’ (including the

pretrial detainees’) claims under that framework.              Id. at *4-5. Thus, the Sixth Circuit’s decision

suggests that the proper analytical approach for Solis-Martinez’s conditions of confinement claims

under § 2241 is the Eighth Amendment deliberate indifference framework, as incorporated by the

Due Process Clause of the Fifth Amendment.

         The Court notes that, in Cameron, the plaintiffs argued that the Sixth Circuit should adopt a

“new standard” for pretrial detainees in light of the Supreme Court’s decision in Kingsley v.

Hendrickson, 576 U.S. 389 (2015). In Kingsley, the Supreme Court held that it is inappropriate to

apply a subjective analysis when evaluating excessive force claims of pretrial detainees. Id. at 396-

397. Instead, the Court held that an officer’s state of mind in an excessive force claim brought under

the Fourteenth Amendment must be assessed using solely an objective standard. As the Sixth Circuit

explained, “[t]he touchstone of the Kingsley test is whether the official’s actions were ‘objectively

unreasonable.’” Cameron, 2020 WL 3867393 at * 4. 7 The Sixth Circuit found it need not decide

whether to adopt the Kingsley standard, however, explaining as follows:

         We need not resolve the issue today, because no matter the approach we adopt, the
         outcome is the same. Even if the pretrial detainees do not need to introduce evidence
         of subjective recklessness in light of Kingsley, they acknowledge that they still must


7
  Since Kingsley, the circuits have split on whether deliberate indifference claims arising under the Due Process Clause
of the Fifth and/or Fourteenth Amendments are still governed by Farmer (requiring a subjective inquiry for an officer’s
state of mind), or instead are governed by Kingsley (requiring an objective inquiry for an officer’s state of mind).
Compare Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016) (adopting a new objective standard for
deliberate indifference claims brought by pretrial detainees); Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017) (same);
Miranda v. Cty. of Lake, 900 F.3d 335, 351–52 (7th Cir. 2018) (same) with Alderson v. Concordia Parish Corr. Facility,
848 F.3d 415, 419 n. 4 (5th Cir. 2017) (declining to reconsider its earlier precedent treating Eighth and Fourteenth
Amendment claims alike); Whitney v. City of St. Louis, 887 F.3d 857, 860 n.4 (8th Cir. 2018) (same); Nam Dang by and
through Vina Dang v. Sheriff, Seminole Cty. Florida, 871 F.3d 1272, 1279 n.2 (11th Cir. 2017) (same). The Sixth Circuit
has not ruled on the issue. See Richmond v. Huq, 885 F.3d 928, 938 n.3 (6th Cir. 2018) (declining to address the issue
because it was not raised by either party).
                                                          10
Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 11 of 25. PageID #: 105




       prove something more than that the Defendants acted unreasonably. A “claim
       for a violation of due process requires proof of a mens rea greater than mere
       negligence.” Darnell v. Pineiro, 849 F.3d 17, 36 (2d Cir. 2017) (citing Kingsley, 135
       S. Ct. at 2472). The test they propose would still require either “something akin to
       reckless disregard,” see Castro, 833 F.3d at 1071, or that they “knew or should have
       known” of the risk and nonetheless “recklessly failed to act”, see Darnell, 849 F.3d at
       35. See also Miranda, 900 F.3d at 353 (requiring proof that officials acted
       “purposefully, knowingly, or perhaps even recklessly”). The evidence Plaintiffs
       presented is insufficient to demonstrate that the jail officials acted with reckless
       disregard to the serious risk COVID-19 poses. Indeed, the steps that jail officials
       took to prevent the spread of COVID-19 were reasonable. Such steps include:
       distributing a memo to the Jail staff about proper cleaning procedures intended to limit
       the spread within the Jail; stopping all visitation; initiating new arrest screenings for
       COVID-19; initiating a prison release program, in which 110 inmates were released
       by Michigan state courts; quarantining new arrestees for 14 days; quarantining any
       inmate experiencing symptoms of COVID-19 and any inmate who had contact with a
       symptomatic inmate; checking inmates who were in symptomatic quarantine three
       times a day with a full set of vitals including a temperature check; placing inmates that
       tested positive in the positive COVID-19 cells; offering level-one masks and medical
       treatment to all inmates; cancelling group activities; using prepackaged meals for food
       service; using a UVI disinfecting machine and sanitizing cells more frequently; giving
       all inmates access to a disinfectant called DMQ, which is effective against COVID-
       19; promoting social distancing by reducing cell numbers depending upon inmate
       classification; and providing access to COVID-19 testing to the entire inmate
       population.

Id. at * 5 (emphasis added). The court noted that the above steps were “very similar” to the measures

taken by prison officials in Wilson v. Williams, 961 F.3d 829 (6th Cir. 2020), a recent case in which

the Sixth Circuit vacated a preliminary injunction requiring the Federal Bureau of Prisons (“BOP”)

to identify medically vulnerable inmates and evaluate their eligibility for transfer out of confinement

at FCI Elkton. In Wilson, the Sixth Circuit found that the plaintiffs had not demonstrated a likelihood

of success on the merits because the BOP had “responded reasonably” to the risks presented by




                                                  11
    Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 12 of 25. PageID #: 106




COVID-19 by taking a number of similar measures 8 to control the virus. Wilson, 961 F.3d at 839-

840.

         The Cameron court concluded that “given the similarity of the BOP’s response in Wilson and

Defendants’ response here, Wilson controls the outcome of this case, even if Farmer’s subjective

component does not apply to Plaintiffs’ Fourteenth Amendment claims.” Cameron, 2020 WL

3867393 at * 6. The court went onto find that the plaintiffs were unlikely to succeed on their claims

because “while the harm imposed by COVID-19 on inmates at [the Jail] ‘ultimately [may] not [be]

averted,’ [Defendants have] ‘responded reasonably to the risk’ and therefore ha[ve] [likely] not been

deliberately indifferent to the inmates’ Eighth Amendment rights.” Id. at * 8 (quoting Wilson, 961

F.3d at 841).

         The Sixth Circuit’s decisions in Cameron and Wilson control the outcome of the instant case.

As in Cameron, under either the Farmer or Kingsley standards, 9 Solis-Martinez has not demonstrated

deliberate indifference because he has failed to show that, under the particular circumstances

presented, ICE responded unreasonably to the risks posed by COVID-19.

         Respondents have come forward with evidence of numerous measures taken by Respondents

and jail officials to control the spread of the virus in the Geauga County Jail. In particular,




8
  The measures taken by the BOP in Wilson included the following: “implement[ing] measures to screen inmates for the
virus; isolat[ing] and quarantin[ing] inmates who may have contracted the virus; limit[ing] inmates’ movement from their
residential areas and otherwise limit[ing] group gatherings; conduct[ing] testing in accordance with CDC guidance;
limit[ing] staff and visitors and subject[ing] them to enhanced screening; clean[ing] common areas and giv[ing] inmates
disinfectant to clean their cells; provid[ing] inmates continuous access to sinks, water, and soap; educat[ing] staff and
inmates about ways to avoid contracting and transmitting the virus; and provid[ing] masks to inmates and various other
personal protective equipment to staff.” Wilson, 961 F.3d at 840-841.
9
 Here, the parties have not raised the issue of whether the deliberate indifference standard announced in Kingsley should
apply to Solis-Martinez’s claims and, thus, the Court does not consider that issue.

                                                          12
 Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 13 of 25. PageID #: 107




Respondents submitted the Declaration of Ryan M. Overton, Assistant Field Officer with the Detroit

Field Office of Enforcement and Removal Operations (“ERO”), U.S. Department of Homeland

Security (“DHS”) in Brooklyn Heights, Ohio. (Doc. No. 4-2.) Mr. Overton avers that his duties

include oversight of ICE detention facility matters within Northern Ohio. (Id. at ¶ 1.) He states that,

since the onset of reports of COVID-19, ICE epidemiologists “have been tracking the outbreak,

regularly updating infection prevention and control protocols, and issuing guidance to field staff on

screening and management of potential exposure among detainees.” 10 (Id. at ¶ 8.) With regard to

specific steps taken (by ICE generally and the Geauga County Jail 11 in particular) to address the risks

posed by COVID-19, Mr. Overton states as follows:

         11. At the Geauga County Jail, each detainee is screened for disabilities upon
         admission. Health trained officers conduct the initial medical screening. A Registered
         Nurse then reviews and evaluates in sick call. Identified disabilities are further
         evaluated and reasonable accommodations are provided as medically appropriate.

         12. At the Geauga County Jail, during intake medical screenings, detainees are
         assessed for fever and respiratory illness and are asked to confirm if they have had
         close contact with a person with laboratory-confirmed COVID-19 in the past 14 days.
         Screening is not limited to COVID-19, but includes medical history, mental health
         history, current problems, medications, etc.

         13. The detainee’s responses and the results of these assessments will dictate whether
         to monitor or isolate the detainee. All new arriving detainees are kept separate to be
         screened for potential symptoms. New arriving detainees are kept separate for 14 days
         prior to going to general population. Those detainees who present symptoms
         compatible with COVID-19 will be placed in isolation. Detainees with two elevated


10
  In particular, Mr. Overton states that, “[o]n April 10, 2020, ICE ERO released its ERO COVID-19 Pandemic Response
Requirements (PRR), a guidance document that builds upon previously issued guidance and sets forth specific mandatory
requirements expected to be adopted by all detention facilities housing ICE detainees, as well as best practices for such
facilities, to ensure that detainees are appropriately housed and that available mitigation measures are implemented during
this pandemic. An updated version of the PRR was released on June 22, 2020.” (Id. at ¶ 10.)
11
   Mr. Overton avers that “[t]he Geauga County Jail is a state and local law enforcement partner that successfully manages
its own populations under federal, state, and local regulations, and assists ICE with housing immigration detainees to
enforce immigration laws and improve national safety and security. Conditions of ICE detention at the Geauga County
Jail are governed by ICE’s 2000 National Detention Standards.” (Id. at ¶ 4.)
                                                           13
Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 14 of 25. PageID #: 108




     temperatures will have swabs taken in the facility and sent to an outside lab for testing.
     If testing is positive, they will remain isolated and treated. In case of any clinical
     deterioration, they will be referred to a local hospital.

     14. In cases of known exposure to a person with confirmed COVID-19, asymptomatic
     detainees are placed in cohorts with restricted movement for the duration of the most
     recent incubation period (14 days after most recent exposure to an ill person) and are
     monitored daily for fever and symptoms of respiratory illness. Cohorting is an
     infection-prevention strategy which involves housing detainees together who were
     exposed to a person with an infectious organism but are asymptomatic. This practice
     lasts for the duration of the incubation period of 14 days, because individuals with
     these and other communicable diseases can be contagious before they develop
     symptoms and can serve as undetected source patients. Those that show onset of fever
     and/or respiratory illness are referred to a medical provider for evaluation. Cohorting
     is discontinued when the 14-day incubation period completes with no new cases ... In
     the Geauga County Jail, cohorting is achieved in the following manners:

     o Inmates/detainees who have had possible exposure to positive or suspected cases of
     COVID-19 can be housed in single cells.

     o Any new intakes who are symptomatic or answer affirmatively in response to the
     COVID-19 questionnaire are housed in single cells for quarantine or medical
     observation in PODs dedicated for such purpose.

     o Any new intakes who are asymptomatic or respond no in response to the COVID-
     19 questions are housed one to a cell (or two if they arrived together) for 14 days after
     intake before being released into the general population.

     o Inmates/detainees who become symptomatic are transferred to PODs specifically
     dedicated for quarantine and medical observation. The cellmates of inmates/detainees
     described in this situation are also transferred to the PODs dedicated for quarantine
     and medical observation and cohorted.

     ***

     18. The Geauga County Jail has increased sanitation and stressed the importance of
     cleaning and hand washing with the inmates and staff. The medical office itself is
     wiped down at least daily, including the medical cart that goes around to the pods.
     Supplies, such as gloves, hand sanitizer, soap, disinfectants are provided for sanitation.
     Soap is available to detainees at no charge upon order through the commissary. Two
     towels are provided to each detainee for personal use, to include drying of hands,
     showers, and cleaning. Towels are changed out twice a week. Detainees are given two
     rolls of toilet paper per week.


                                                14
 Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 15 of 25. PageID #: 109




        19. The Geauga County Jail restricted social visits from March 13, 2020 through June
        19, 2020. Non-contact social visitation resumed on Saturday, June 20, 2020 via the
        onsite video system. Cleaning supplies have been placed in all visitation areas in order
        for visitors and inmates alike to wipe down phones and booth areas. All programs and
        tours have been cancelled. Only essential jail staff is permitted into the jail. Legal
        visits are restricted to public defenders, as needed and authorized. Detainees continue
        to have telephone access to speak with attorneys.

        20. The Geauga County Jail is screening all staff, contractors, volunteers, and vendors
        when they enter the facility including body temperatures.

        21. The Geauga County Jail provides education on COVID-19 to staff and detainees
        to include the importance of hand washing and hand hygiene, covering coughs with
        the elbow instead of with hands, and requesting to seek medical care if they feel ill. In
        addition to verbal information, each pod has information from the CDC posted in both
        English and Spanish. All staff is updated frequently with new information and
        reminders about prevention.

        ***

        23. ICE reviews its detained population of people who are “at higher risk for severe
        illness,” as identified by the CDC, to determine if detention remains appropriate,
        considering the detainee’s health, public safety and mandatory detention requirements,
        and adjusted custody conditions, when appropriate, to protect health, safety and well-
        being of its detainees.

(Id. at ¶¶ 11-14, 18-21, 23.) Mr. Overton notes that “as of 1:30 p.m. on June 23, 2020, I have been

informed that there are zero suspected or confirmed cases of COVID-19 at the Geauga County Jail.” 12

(Id. at ¶ 16.)

        Based on the above, it is evident that Respondents and Geauga County Jail officials are aware

of and understand the potential risk of serious harm to detainees through exposure to the COVID-19

virus. It is also evident that Respondents have taken numerous precautions to address the particular



12
  In his Petition, Solis-Martinez states that “Geauga Jail confirmed the first case of COVID-19 on March 16, 2020 and
the disease has begun to spread.” (Doc. No. 1 at p. 13.) Respondents insist that no cases of COVID-19 have been
confirmed at the Geauga County Jail. (Doc. No. 4 at p. 7.) In his Reply, Solis-Martinez acknowledges that there are
currently no confirmed cases of COVID-19 at the Jail, arguing instead that “the County of Geauga which is rather small
and is where Mr. Solis-Martinez is being detained, has 390 confirmed cases of coronavirus.” (Doc. No. 8 at p. 3.)
                                                         15
Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 16 of 25. PageID #: 110




risks faced by individuals detained in the Geauga County Jail. The measures outlined in Mr.

Overton’s Declaration (including screening and isolating new detainees for 14 days, increasing

sanitation measures, restricting visitors, screening staff and contractors, providing education

regarding COVID-19, and reviewing the detained population for those at higher risk) are substantially

similar to the screening and prevention steps taken by the respondents in both Cameron and Wilson.

As discussed above, in both of those cases, the Sixth Circuit found that respondents had responded

reasonably to address the risks posed by COVID-19 and petitioners had, therefore, failed to

demonstrate likelihood of success on the merits of their claims that respondents had been deliberately

indifferent to their health concerns. See Cameron, 2020 WL 3867393 at * 5-8; Wilson, 961 F.3d at

841.   District courts within this Circuit have reached the same conclusion under similar

circumstances. See, e.g., Hango, 2020 WL 3271061 at * 7 (finding petitioner failed to demonstrate

likelihood of success on the merits where respondents’ response to the dangers posed by COVID-19

was “swift, thorough, and thoughtful”). See also Toma, 2020 WL 2832255 at * 6; Albino-Martinez,

2020 WL 1872362 at * 4.

       Solis-Martinez argues that the measures undertaken by the Geauga County Jail are insufficient

because detainees sleep in pods of up to 60 people, where there is insufficient ventilation and beds

are only two to three feet apart. (Doc. No. 1 at p. 12-13.) He also complains that detainees continue

to eat their meals communally and argues that “staff does not sanitize the chairs or tables before

meals.” (Id.) In addition, and contrary to Mr. Overton’s Declaration, Solis-Martinez asserts that

“there have been no changes to cleaning or sanitation procedures since the COVID-1 pandemic

began” and “detainees are forced to clean without the necessary cleaning chemicals.” (Id.) He also




                                                 16
 Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 17 of 25. PageID #: 111




maintains that “only some of the officers wear masks and gloves.” 13 (Doc. No. 1-1 at ¶ 8.) Finally,

Solis-Martinez argues generally that, given these conditions, it is impossible to maintain social

distancing at the Geauga County Jail, thus increasing the potential risk to all detainees. 14 (Id.)

         The Court finds Solis-Martinez’s arguments unavailing. With regard to Solis-Martinez’s

complaints regarding the Geauga County Jail’s dormitory-style housing, Mr. Roberts avers that Solis-

Martinez is housed in the J Dorm, which has a capacity of 60 persons. (Doc. No. 4-1 at ¶ 17.) Mr.

Roberts states that, due to the coronavirus pandemic, capacity at the J Dorm has been limited to 30

persons and detainees reside at least one bunk away from one another. (Id.) In addition, Mr. Overton

states that, as of June 23, 2020, there are a total of 23 individuals housed in the J Dorm (i.e., 14 ICE

detainees and 8 inmates). (Doc. No. 4-2 at ¶ 17b.) Solis-Martinez does not challenge these assertions

in his Reply Brief. (Doc. No. 8.) To the contrary, in his Declaration, Solis-Martinez states that there

are 20 detainees in his dormitory, which is roughly consistent with Mr. Overton’s Declaration. (Doc.

No. 1-1 at ¶ 7.)

         The Court finds that the measures taken by Respondents and Geauga County Jail officials

represent a reasonable response to the serious risks posed by COVID-19.                            As noted above,

Respondents have recognized the risks associated with dormitory-style housing and made reasonable




13
   Solis-Martinez’s Declaration is internally inconsistent regarding the use of masks by inmates. In paragraph 7 of his
Declaration, Solis-Martinez states that “[t]here are no inmates who wear protective gloves or masks.” (Doc. No. 1-1.)
However, in the next paragraph, he indicates that at least some inmates do wear masks when he states that “there are
several inmates who have symptoms of COVID-19, and many of those are not wearing masks.” (Id. at ¶ 8.)
14
   In support of this argument, Solis-Martinez submits the Declaration of Boris Vinogradsky, M.D., FACS, who
specializes in General Surgery and is a physician “working with COVID-19 patients.” (Doc. No. 1-2.) Dr. Vinogradsky
avers that the conditions at the Geauga County Jail “violate the most critical and fundamental guidance issued by the”
CDC regarding social distancing and the avoidance of congregative environments. (Id. at ¶ 2.) He asserts that the
conditions at the Geauga County Jail prevent Solis-Martinez from maintaining social distancing due to the fact that he is
forced to live in dormitory-style housing. (Id. at ¶ 8.)
                                                          17
Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 18 of 25. PageID #: 112




efforts to ameliorate that risk by screening detainees upon arrival for symptoms, isolating all new

detainees from the general population for 14 days, placing all new detainees with COVID-19

symptoms in isolation, significantly limiting capacity in the J Dorm, and requiring that detainees

sleep at least one bunk apart. While these measures may be imperfect in some respects, Solis-

Martinez has not shown that they are unreasonable. Nor has Solis-Martinez sufficiently shown that

Respondents have disregarded a known risk or failed to take any steps to address the risk. See Wilson,

961 F.3d at 843 (“Here, even if the BOP’s response has been inadequate, it has not disregarded a

known risk or failed to take any steps to address the risk, . . . , such that its response falls below the

constitutional minimum set by the Eighth Amendment.”); Cameron, 2020 WL 3867393 at * 6

(“[P]laintiff’s argument at most shows that defendant’s response was imperfect. That is not enough

to establish deliberate indifference.”)

       Likewise, the Court rejects Solis-Martinez’s argument that he is entitled to immediate release

because detainees eat communal meals and jail staff allegedly fail to wear masks or properly sanitize

the facility. Although conditions in the jail may not be ideal, the measures taken at the Geauga County

Jail are reasonable and substantially similar to the measures taken by prison officials in both Wilson

and Cameron, which the Sixth Circuit found sufficient to pass constitutional muster. Moreover, the

Court notes that the measures taken at the Geauga County Jail to prevent the spread of the virus have

thus far been entirely effective in blocking the spread of the virus to the facility. Several district

courts have denied relief under similar circumstances. See, e.g, Hango, 2020 WL 3271061 at * 7

(“The measures respondent, ICE, and officials at the jail have taken—which have been entirely

effective in blocking the spread of the virus to the facility—represent a reasonable response to the

serious risk Hango faces with respect to COVID-19 and render it highly unlikely that Hango could


                                                   18
Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 19 of 25. PageID #: 113




ever satisfy the subjective prong of the deliberate indifference standard.”); Toma, 2020 WL 2832255

at * 6; Marqus, 2020 WL 2525943 at * 5.

       Moreover, the Court is not persuaded by Solis-Martinez’s argument that he is particularly

susceptible to the risk of serious illness or death from COVID-19 due to his underlying health

conditions. It is by now well-established that certain individuals are at a higher risk for complications

from the coronavirus. Specifically, the Centers for Disease Control and Prevention (“CDC”) have

advised that people aged 65 years and older may be at higher risk for severe illness from COVID-19.

See People Who Are At Higher Risk, Centers for Disease Control and Prevention (July 16, 2020),

https://www.cdc.gov/coronovirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html. In

addition, the CDC has noted that people of any age with the following conditions are at increased risk

of severe illness from COVID-19: (1) chronic kidney disease, (2) COPD (chronic obstructive

pulmonary disease), (3) immunocompromised state from solid organ transplant, (4) obesity, (5)

serious heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies, (6) sickle

cell disease, and (7) type 2 diabetes mellitus. Id. The CDC has also determined that certain conditions

might pose an increased risk for severe illness from COVID-19, including asthma, cerebrovascular

disease, cystic fibrosis, high blood pressure, immune deficiencies, HIV, use of corticosteroids or use

of other immune weakening medicines, neurologic conditions such as dementia, liver disease,

pulmonary fibrosis, smoking, thalassemia (a type of blood disorder), and type 1 diabetes mellitus. Id.

       Here, Solis-Martinez is 21 years old and, thus, not in an at-risk age category. Nonetheless, he

contends that he “may have a medical condition that makes him particularly vulnerable to grave

illness or death if infected by COVID-19.” (Doc. No. 1 at p. 2.) Specifically, he argues that he suffers

from “chronic headaches, leg pain, and neck pain for which he took medication pre-detention.” (Id.


                                                   19
 Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 20 of 25. PageID #: 114




at p. 5.) Solis-Martinez also avers that he has had “health issues in the past,” including chronic leg

pain, headaches, dizziness, anxiety and depression. 15 (Doc. No. 1-1 at ¶ 6.)

         The Court finds Solis-Martinez has not demonstrated that he is particularly vulnerable to

serious illness or death as a result of COVID-19. None of the health conditions he identifies are

among those identified by the CDC as creating an increased risk for serious illness or death.

Moreover, although he could have done so, Solis-Martinez has not provided the Court with any

medical records or other documentation regarding the precise nature and/or extent of any of his health

conditions. 16 This is particularly problematic given evidence submitted by Respondents that, when

he was taken into ICE custody in February 2020, Solis-Martinez advised medical staff that he does

not take any medications nor does he have any heart or respiratory-related problems. (Doc. No. 4-1

at ¶ 15.) Moreover, while Solis-Martinez did apparently complain of “pain in his bones,” dizziness,

and headaches on May 14, 2020, he has not sufficiently demonstrated that these conditions render

him vulnerable to COVID-19. Nor has he alleged that these particular conditions have worsened, or



15
   In the Petition, Solis-Martinez states that “he avers” that he “has had a persistent cough for which he has been unable
to obtain treatment.” (Doc. No. 1 at p. 16.) He also states that he has “been unable to take medication for [his] ailments
while in detention.” (Id.) However, in his Declaration, Solis-Martinez does not, in fact, aver that he has had a persistent
cough, nor does he aver that he has been denied medication or other medical treatment. (Doc. No. 1-1.) Moreover, in
his Reply Brief, Solis-Martinez does not contest Mr. Robert’s averments that Solis-Martinez “advised medical staff on
admission that he did not take any medications, nor does he have any heart or respiratory related problems.” (Doc. No.
4-1 at ¶ 15.) Solis-Martinez also does not challenge Mr. Robert’s statement that Solis-Martinez was seen by medical staff
on May 14, 2020 for complaints of “pain in his bones,” dizziness, and headaches. (Id. at ¶ 16.) According to Mr. Roberts,
Solis-Martinez did not complain at that time of a persistent cough. (Id.)
16
   The Court notes that, in his Declaration, Dr. Vinogradsky avers that “it is my firm professional judgment that Petitioner
is significantly safer in his residence, where he would be able to practice critical social distancing and take other
preventative measures than he is in detention at Geauga County Jail.” (Id. at ¶ 14.) He further states that “the conditions
at the Geauga County Jail place the Petitioner at a significantly heightened and medically unacceptable risk of not only
contracting COVID-19, but also of suffering severe complications and serious outcomes if he does become infected.”
(Id.) The Court does not find Dr. Vinogradsky’s Declaration to be persuasive. Dr. Vinogradsky does not aver that he has
examined Solis-Martinez or reviewed his medical records. Indeed, Dr. Vinogradsky does not offer any diagnoses or state
that Solis-Martinez suffers from any particular medical conditions. Nor does he otherwise provide any basis for his
opinion that Solis-Martinez will suffer “severe complications and serious outcomes if he does become infected.”
Accordingly, the Court does not accord any weight to Dr. Vinogradsky’s opinion in this regard.
                                                            20
 Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 21 of 25. PageID #: 115




that he has sought medical assistance for any other conditions or issues while at the Geauga County

Jail.

         In sum, the Court finds that Solis-Martinez has failed to demonstrate that Respondents have

been deliberately indifferent to his present or future health concerns. As discussed at length above,

by implementing the many measures discussed above, Respondents have recognized and responded

reasonably to the risks associated with COVID-19. Moreover, even applying only the objective

reasonableness deliberate indifference standard set forth in Kingsley and discussed in Cameron, Solis-

Martinez’s claim fails because he has not shown that Respondents and Geauga County jail officials

acted with reckless disregard to the serious risk COVID-19 poses. 17 Cameron, 2020 WL 3867393 at

* 5. The fact that Solis-Martinez has not come forward with sufficient evidence demonstrating that

he is particularly vulnerable to serious illness or death from COVID-19-related complications further

supports the Court’s finding herein.

         Finally, even if the Court were to consider Solis-Martinez’s claim under the Fifth Amendment

“unlawful punishment” standard, the outcome would be the same. As noted above, a pretrial detainee

can demonstrate that he was subjected to unconstitutional punishment by showing that a restriction

or condition is not rationally related to a legitimate government objective or is excessive in relation

to that purpose. See Bell, 441 U.S. at 535 (1979); J.H., 951 F.3d at 717. Here, the Court finds that

Respondents are detaining Solis-Martinez pursuant to a legitimate government objective. The

government undoubtedly has a legitimate interest in detaining certain individuals prior to a formal



17
   If the Court were to apply the subjective prong of the deliberate indifference test, Solis-Martinez’s claim would also
fail. As noted supra, the subjective prong requires the inmate to “show that the official being sued subjectively perceived
facts from which to infer substantial risk to the prisoner, that he did in fact draw the inference, and then disregarded the
risk.” Farmer, 511 U.S. at 837. Solis-Martinez has not directed this Court’s attention to any evidence that would satisfy
this standard.
                                                            21
Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 22 of 25. PageID #: 116




adjudication of their case, where a court has found the detention necessary to ensure the appearance

of the individual for court proceedings. See Bell, 441 at 534 (“confinement of [certain pretrial

detainees] pending trial is a legitimate means of furthering a [substantial government] interest”);

Prieto, 2020 WL 2487119 at * 20; Posadas-Maija, 2020 WL 3469242 at * 4. While Solis-Martinez

argues that detention is not necessary because he is not a flight risk, the Immigration Judge conducted

a bond hearing on this very issue on May 1, 2020 and found him to be a flight risk that no amount of

bond could mitigate given his repeated failure to comply with electronic monitoring requirements.

(Doc. No. 4-1 at ¶ 12.) Solis-Martinez argues that his failure to comply with these requirements was

not intentional but, rather, due to his significant cognitive deficits. He does not, however, offer any

assurance that, if released, he would be able to comply with any future reporting or monitoring

requirements pending his immigration hearing. The Court finds that evidence of Solis-Martinez’s

alleged cognitive deficits is not sufficient to show that the government does not have a legitimate

interest in detaining him.

       The key question, then, is whether Solis-Martinez’s continued detention poses a risk to his

safety that outweighs (i.e., “is excessive in relation to”) Respondents’ interest in detaining him. See

Prieto, 2020 WL 2487119 at * 21; Posadas-Mejia, 2020 WL 3469242 at * 4. The Court finds that it

does not, for all the reasons discussed above. Specifically, as explained at length, Respondents and

Geauga County Jail officials have implemented numerous measures to protect detainees from the

spread of the virus. These measures appear to have been effective given that, as of the date of this

Opinion, there have been no reported cases of COVID-19 at the Geauga County Jail. Moreover,

Solis-Martinez has not sufficiently demonstrated that he is at high risk for severe illness or death due




                                                  22
 Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 23 of 25. PageID #: 117




to COVID-19-related complications. Accordingly, even if the Court were to apply the “unlawful

punishment” standard advocated by Solis-Martinez, his claim fails.

III.    Request for Hearing

        In his Reply Brief, Solis-Martinez asserts, summarily, that he is entitled to a hearing on the

merits of his case. (Doc. No. 8 at p. 3.) Although represented by counsel, he does not cite any legal

authority in support of this request. Nor does he identify the evidence that he would seek to introduce

at a hearing or explain how such evidence is necessary for resolution of the instant Petition.

        The Court recognizes that there are some factual discrepancies between the parties’

descriptions of the measures taken at the Geauga County Jail to control the virus. While Respondents

have introduced evidence that jail staff has increased sanitation and provided soap and appropriate

cleaning materials to detainees, Solis-Martinez avers that “they force us to clean without the

necessary chemical cleaning products.” (Doc. No. 1-1 at ¶ 7.) Moreover, in his Petition (but not his

Declaration), Solis-Martinez argues that “there have been no changes to cleaning or sanitation

procedures since the COVID-19 pandemic began;” “staff does not sanitize the chairs or tables before

meals,” and “detainees do not have free access to soap.” 18 (Doc. No. 1 at p. 13.) Respondents, on the

other hand, have introduced evidence that (1) “the Geauga County Jail increased sanitation and

stressed the importance of cleaning and hand washing with the inmates and staff; (2) “[s]upplies such

as gloves, hand sanitizer, soap [and] disinfectants are provided for sanitation;” and (3) “soap is

available to detainees at no charge upon order through the commissary.” (Doc. No. 4-2 at ¶ 18.)




18
   Notably, these particular allegations do not appear in Solis-Martinez’s Declaration. See Doc. No. 1-1. Thus, Solis-
Martinez has not offered any evidentiary support for these allegations. By contrast, Respondents’ allegations to the
contrary are supported by the sworn statement of Mr. Overton. (Doc. No. 4-2 at ¶ 18.)
                                                         23
Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 24 of 25. PageID #: 118




       Under the circumstances presented, the Court finds that a hearing is not warranted in the

instant case. Even if the Court were to conduct a hearing and find Solis-Martinez’s testimony

regarding these factual discrepancies to be credible, the Court would nonetheless conclude that the

measures taken by Respondents to control the virus at the Geauga County Jail represent a reasonable

response to the risks posed by COVID-19. Solis-Martinez does not contest that new detainees are

screened for COVID-19 symptoms and exposure upon arrival, and isolated from the general

population for 14 days. Nor does he contest Respondents’ evidence regarding cohorting, restriction

of social visits, and screening of all staff, contractors, volunteers, and vendors when they enter the

facility. Likewise, Solis-Martinez does not contest that Respondents have significantly limited the

capacity at the J Dorm from 60 to 30 detainees and that, currently, that are less than 30

detainees/inmates housed in that Dorm. See Solis-Martinez Decl. (Doc. No. 1-1) at ¶ 7 (stating that

there are currently 20 detainees in his dormitory cell). Finally, Solis-Martinez has not presented any

evidence that there are currently any known cases of COVID-19 at the Geauga County Jail.

       In light of the above, the Court declines to hold a hearing. Even construing the factual

discrepancies discussed above in Solis-Martinez’s favor, the Court would nevertheless find that Solis-

Martinez had failed to demonstrate that his continued detention violates his constitutional rights,

under either the Fifth Amendment “unlawful punishment” or Eighth Amendment “deliberate

indifference” standards.




                                                 24
Case: 1:20-cv-01175-PAB Doc #: 10 Filed: 07/20/20 25 of 25. PageID #: 119




IV.    Conclusion

       Accordingly, and for all the reasons set forth above, Solis-Martinez’s Petition (Doc. No. 1) is

DISMISSED and his request for injunctive relief is DENIED.

       IT IS SO ORDERED.



                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: July 20, 2020                                   U. S. DISTRICT JUDGE




                                                 25
